Citation Nr: 0521108	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-01 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2001 which, in pertinent part, denied service 
connection for a left knee disability.  In March 2003, the 
veteran appeared at a hearing held at the RO before the 
undersigned.  The issue was remanded in a Board 
decision/remand dated in June 2004.  The issue of service 
connection for a right knee disorder, also remanded at that 
time, resolved in a January 2005 rating decision which 
granted service connection for traumatic patellofemoral 
degenerative changes of the right knee.  The issue of 
entitlement to a higher rating for hearing loss was remanded 
to provide a statement of the case.  However, the veteran did 
not perfect the appeal with the timely submission of a 
substantive appeal, and, accordingly, that issue is not 
before the Board.  See 38 C.F.R. §§ 20.200, 20.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  A left knee disability was not present in service, or 
until several years thereafter, and is not due to any events 
in service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his left knee in 
service, in a parachute jump.  He contends that both of his 
knees were injured in an incident in which he was dragged 
over rough terrain for 200 yards after landing.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  
Service connection requires a current disability that is 
related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service medical records do not contain any complaints or 
abnormal findings pertaining to the left knee.  On a medical 
history questionnaire completed in connection with the 
separation examination in August 1965, the veteran reported 
that he had knee trouble, hurt during a parachute jump.  The 
doctor noted that the veteran said he had intermittent 
stiffness or soreness of the right knee following an injury 
two years earlier.  Examination of the lower extremities was 
normal.  

Subsequent to service, on a VA examination in April 1987, the 
veteran again limited his complaints to the right knee, which 
he reported having injured in service in a parachute jump.  

VA outpatient treatment records dated from July 2000 to June 
2004 show that beginning in July 2000, the veteran complained 
of arthritis in the knees for 30 years.  X-rays at that time 
did not disclose any abnormalities of the right knee.  On a 
VA examination in July 2001, the veteran reported a history 
of multiple parachute jumps in service, with resulting 
bilateral knee pain.  X-rays on that occasion showed minimal 
osteoarthritic changes in the left knee.  

According to a private doctor's report dated in June 2002, 
the veteran stated that he injured his knees over and over 
during the course of over 100 parachute jumps in service.  On 
examination, he had limitation of motion in the left knee, 
and the pertinent diagnosis was left knee osteoarthritis.  

A VA examination was performed in February 2005, with the 
claims file reviewed by the examiner.  The examiner observed 
that there was no mention of any left knee complaints in the 
service medical records or after service until July 2000, 
although complaints of a right knee injury in service were 
noted on several occasions.  He concluded that the evidence 
of record simply did not indicate that the veteran's current 
left knee disability was the result of any service-related 
event or process.  

Thus, there is no medical evidence attributing the veteran's 
left knee disorder to service.  While the June 2002 private 
doctor's report noted a history of left knee injuries in 
service, the doctor did not report any conclusions regarding 
in-service etiology.  In any event, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence. . . [and] a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Moreover, the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder is evidence against the claim.  See Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In this 
case, it is particularly probative, because complaints of a 
right knee injury were specifically reported.  

The Board finds that the contemporaneous evidence which does 
not show any findings or treatment for a left knee injury or 
disorder in service is more probative than statements made 
many years later about a left knee injury, and the VA 
examination report of February 2005 supports this conclusion.  
Based on the foregoing, the Board finds that a chronic left 
knee disability was not present in service.  Arthritis 
diagnosed several years later was not due to any in-service 
injuries.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA also requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  

In a letter dated in January 2001, prior to the July 2002 
rating action on appeal, the RO informed the veteran of the 
evidence necessary to substantiate his service connection 
claim, and of his and VA's respective obligations to obtain 
specified different types of evidence.  In March 2003, the 
veteran was again provided a letter informing him of the 
change in the law resulting from the VCAA.  Additional 
information was provided in the rating decision, the 
statement of the case, a July 2004 letter informing the 
veteran of the actions taken so far, and the evidence still 
required to substantiate his claim, and in the March 2005 
supplemental statement of the case.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Private and VA treatment records have been 
received, and an examination was provided.  The veteran 
testified at a Travel Board hearing before the undersigned in 
March 2003.  At that time, it was indicated by the veteran 
that he received his treatment at the VA.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  Any 
deficiency in the duties to notify or assist constitutes no 
more than harmless error.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


 
ORDER

Service connection for a left knee disability is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


